Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “the power supply... configured to allow... a sufficient current frequency and a sufficient current amount to generate a Peltier effect heating and... cooling, ...the sufficiency of the... frequency depending on a distance between the first and second electrodes... and a compaction press... to allow sufficient compression of the particles... to densify the particles due to heating and cooling phase transitions,” in claims 1 and 12.
“The power supply” must have sufficient structure to control current frequency, current amount, the distance between the electrodes, and compression to induce the Peltier effect sufficient to “densify” the particles by heating and cooling phase transitions. The structure in this case is largely program steps implemented in programmable memory.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 14-19 in each of claims 1 and 12, recite “a sufficient current frequency and a sufficient current amount to generate a Peltier effect heating and... cooling, ...the sufficiency of the... frequency depending on a distance between the first and second electrodes” (Exr’s emphasis). 
While the specification discloses current density (par. 40), and the required number of phase change cycles (par. 42), how one would obtain appropriate, i.e., “sufficient,” frequency values, on which successful “densification” depends critically, is disclosed neither by example nor by method. This renders the claims indefinite.

	Claim 1, at line 8, recites “an alternating current power supply,” yet lines 10-11 require that said AC power supply furthermore “allow selectively changing a direction of current flow to apply an electric current from the second electrode... to the first electrode or... from the first electrode... to the second electrode.” But reversing the current direction, i.e., polarity, of an AC power source will have no significant effect unless the rate at which the AC power source polarity is “selectively” changed is comparable to the frequency of the AC source. Moreover, the specification does not discuss such a superposition of signals. Because Applicant, however, evidently instead has in mind an AC power source with a frequency that can be varied, this should be plainly recited.
 Allowable Subject Matter
Claims 1-20 would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/11/22